\oCQ\IO\Ul-kwN-¢

NNNNNNNNNl-‘o-‘v-‘»-‘»-»»-‘»_‘~,_‘_
OO\IO\'J\-RUN'-‘Q\CO°\)Q\UI¢BUN'-‘O

 

~/ Fstzo _ z<;cmvéo
__ Emer<£o __ ssnvsn on
(`CV).\’SEUF‘,~ART;ZS OF RECORU
|_._____..______

 

 

 

 

 

UNITED STATES DISTRIC . .
DISTRICT oF NEVAB.».-~""~~=’-<.“:"»‘11""'=-~:'~'~~-'-'--‘f-~v:=.‘?l“"""TY
FRED ZINSER, ) CaSe NO. 3118-cV-OOO90-MMD-WGC
Plaintiff, g
VS. § ORDER SETTING EARLY
) MEDIATION CONFERENCE
SHANNON MOYLE, g
Defendant. §

 

This case has been referred to the District Court’s lnmate Early Mediation Program. The
Court will appoint a mediator in this case. The mediator will be an independent, neutral and
impartial attorney who is trained in mediation and who will assist the parties in attempting to
settle this case without further court action. Once a mediator is assigned to the case, the court
will notify the parties. The mediation conference will take place on Tuesday, June 18, 2019,
at 11:30 a.m., in Courtroom Number 2 in the United States Courthouse, Reno, Neve.da. The
defendants are not required to serve or tile an answer or other response to plaintiffs complaint
before the early mediation conference

I. AUTHORITY OF THE MEDIATOR

The mediator assigned to this case has the authority of the court to do the following:

a. Conduct a Telephonic Conference

At any time prior to the date set for mediation, the mediator may contact the parties to
arrange an informal telephone conference to discuss any issues concerning the mediation, In the
case of an inmate plaintiff, the mediator may contact the Deputy Attomey General assigned to
this case to arrange an informal telephonic conference among the parties. The telephonic
conference is not required by the court and will only be scheduled at the mediator’s request. The
telephonic conference is coanential and will not be recorded or reported on the record and no

transcript will be prepared

 

 

\CO°\IO\UI-§WN'-‘

NNNNNNNNN»-o-I»-¢e-¢»-¢c-¢»-so-»o_¢-»
OQ\lQ\Lh¢l>WN_O\oO°\)@Ul-§UJN'-‘O

b. Rguest Additional Information

The mediator may request additional information and/or documents concerning the case
at any time prior to or during the mediation,
II. WHO MUST ATTEND THE MEDIATION CONFERENCE
a- M
The Plaintiff is directed to personally appear and participate in the mediation conference.
b. Non-Inmate Individual Defendants
Any person who is a defendant and is not a current or former employee of the Nevada
Department of Corrections must also attend the mediation conference in person, unless his or her
presence is excused by the Court.
c. Representatives of Defendant Agencies or Other Defendant Entities
Representatives of the Nevada Department of Corrections (“NDOC”) who have the
authority to settle this case are required to attend the mediation conference. The Warden,
Associate Warden, or other NDOC Administrator with settlement authority at the institution
where plaintiff s claims arose shall be available to be contacted by telephone during the
mediation, if requested by the mediator. If the deputy attorney general believes that the presence
of a particular Nevada Department of Corrections representative would facilitate mediation, he or
she may seek leave of court to direct that such person be present.
d. Attomeys
All attorneys who will be participating in the Lal of this case are also required to attend
the mediation conference.
e. Excused Attendance
All persons attending the mediation conference are required to be present for the entire
conference Any request to be excused from attending the mediation conference must be made in
writing to the Court at least one week prior to the mediation conference. Such requests shall be
filed with the Clerk of Court.
///
///

 

\OOQ\IO\U\-§UN»_

NNNNNNNNNc-¢¢-»o-ro-¢»-»o-¢o-¢o-¢¢-¢o-»
Oo\lo\'~l'l-PWN'_‘O\Q®\IO\Lh-§WN*"‘Q

f. Settlement Authori§y of Persons Attending Mediation Conference

The persons attending the mediation conference must have full authority to settle the
case, If the defendant is a governmental agency, private company, corporation, partnership or
similar entity, it must be represented at the early mediation conference by a person who has the
full authority, subject to any legally required board approval, to settle the case on that defendant's
behalf. If a defendant has insurance that may provide coverage for the claims in this case, then a
representative of the insurance company with full settlement authority must also be present at the
mediation conference,

g. Sanctions for Failure to Attend Mediation Conference

If a party or its attorney fails to have the necessary person(s) with settlement authority
physically present during the mediation conference, then the mediator may cancel the mediation
conference. The mediator will promptly notify the Court of the reason for the cancellation and
the Court may require the party or its attorney to pay the reasonable expenses of the other parties
or the mediator caused by the cancellation. The Court may also impose additional sanctions on
the party or its attorney if facts and circumstances justify such sanctions.

III. PURPOSE OF THE MEDIATION

The purpose of the early mediation conference is to assist the parties in settling this case
without the need for any further court action. The parties and the attorneys should be prepared to
explain to the mediator the facts and legal issues involved in the case. The mediator will meet
separately and coanentially with each party and his or her attorney to discuss the case and to
obtain and present settlement offers or proposals. The discussions and negotiations that occur
during the mediation conference are confidential The judges assigned to this case will not be
informed by the mediator or by any party or attorney about what was discussed or what offers
were made during the mediation conference, The parties should take full advantage of the
settlement opportunity provided by the mediation conference, This requires that each party make

a good faith effort to settle the case based on a fair and reasonable view of the facts and the law.

 

 

o_\

\OO°\!Q\U\-I>L»JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IV. MEET AND CONFER REQUIREMENT

The Deputy Attomey General assigned to this case shall contact the plaintiff by telephone
in advance of the mediation to meet and confer about the mediation process and settlement
options. The Deputy Attomey General may decide, at his or her own discretion, to share time
legal analysis portion of their mediation statement with the inmate.

Prior to the mediation, the Deputy Attorney General shall also conduct a meet and confer
with the NDOC representative attending the mediation and the State Tort Claims Manager to
discuss the allegations of this case, The Deputy Attorney General shall share the defendants’
mediation statement with the NDOC Representative and the State Tort Claims Manager at the
meet and confer.

V. THE CONFIDENTIAL MEDIATION STATEMENT

Prior to the mediation conference, the plaintiff and defendant will send their confidential
mediation statements for the mediator’s review. The confidential mediation statement is
intended to provide the mediator with necessary information to understand each party's position
and to prepare for and properly conduct the mediation conference, The mediator will be better
able to assist in settling the case if the parties' mediation statements provide accurate and
straightforward information about the facts and legal issues in the case. The mediation statement

shall not be sent to the opposing pgy or his or her attomey. However, the Deputy Attorn ey

General, in his or her own discretion, has leave to share the legal analysis portion of the

 

mediation statement with the inmate. The judges assigned to this case will not see or review the
mediation statements. After the mediation has ended, these mediation statements will be
shredded to ensure confidentiality.

Each party's confidential mediation statement is limited to seven (7) pages and should

contain the following information:

l. A brief statement about the nature of the case;
2. A brief discussion of the key factual and legal issues involved in the case;
3. A discussion of the strongest points in your case and a frank discussion of

the weakest points in your case as well;

4

 

\$Oo\lo\Lh-PWN'-‘

NNNNNNNNN_»-¢o_¢o-¢»-»o-‘o___o-»
O°\lo\¢Jl-PWN""Q\°O°\IC\LI|-RWN'-‘Q

You may also discuss the strongest and weakest points in your opponent’s
case, if this is more than simply stating the opposite of the strongest and
weakest points in your case;

Describe any settlement offers or discussions that have already taken
place. lnclude both the last settlement offer you made, and the last
settlement offer that was made to you, and by whom it was made if there is
more than one opposing party;

State the settlement that you believe would be fair to settle this case;

Also state the settlement that you would honestly be willing to accept in
order to settle this case even if it less favorable to you than the settlement
you believe is fair; and

You may attach to your statement documents or exhibits which are

especially relevant to key factual or legal issues.

The mediation statement should be in an envelope clearly marked “Confidential, Contains
Mediation Statement.” The mediation statements must be received by chambers at 400 Sc»uth
Virginia Street, Room 405, Reno, Nevada 89501, no later than 4:00 p.m., TUESDAY,

JUNE ll, 2019.

THE CONFIDENTIAL MEDIATION STATEMENT IS FOR THE MEDIATOR
ONLY. DO NOT FILE THE CONFIDENTIAL MEDIATION STATEMENT WITH THE
DIS'I`RICT COURT CLERK'S OFFICE AND DO NOT SEND A COPY OF I'I` TO THE
OPPOSING PARTY OR HIS/ HER ATTORNEY.

Attached to this Order is a statement that provides advice in preparing for the early
mediation conference and a list of "Frequently Asked Questions" about the lnmate Early
Mediation Program and how it works.

IT IS SO ORDERED.

DATED: April 4, 2019.

wai..~.. d Co€>€,~

UNITED STATES MAGISTRA'Tl-:", JUDGE

 

 

\OO°\IO\Lh-I>L»JN'-‘

NNNNNNNNNl-ll_odl_o_o_-o_i_o_
m\lo\M¢PWN_o\Q®\lo\Vl-§WN'_O

 

EARLY MEDIATION CONFERENCE PREPARATION
Experience shows that the party who is best prepared usually obtains the best result in
settlement negotiations. Mediation conferences are more effective if all parties and their
attorneys are prepared. To be effective in presenting your case and settlement position during the
mediation, you should consider the following:
A. INMATE MEDIATION EDUCATIONAL VIDEO

The court has prepared a brief educational video explaining the inrr.ate
mediation process. Please make arrangements to view this video prior to
the mediation conference. The video is played on a loop in the common
areas and is also available in the law library. If you are not able to view
the video in either of these areas, please send a kite to your caseworker
requesting to view the video at your cell door.

B. FORMAT OF MEDIATION CONFERENCE

The mediator will meet separately and privately with each party to discuss
the case and will speak directly with each party, even if the party is
represented by an attomey. The mediator will not, however, meet with any
party who is represented by an attorney outside the presence of his or her

attorney.
C. ISSUES
l. What issues need to be settled? In some cases, this may include the issues

that are not part of the claims in the lawsuit, but whose settlement could
assist in settling the claims in the case, What are the strengths and
weaknesses of your position on each issue? What is your best argurnent?

2. What remedy or remedies is the plaintiff seeking. Does he or she want an
injunction, i.e., a change in conditions of imprisonment, money damages
or both. What remedies is each party willing to offer or accept in order to
settle this case?

3. Is there any other pending lawsuit or planned lawsuit that affects the
settlement of this case?

 

\QOC\lo\Ul-PL»JN'-‘

NNNNNNNNNl-\l-‘l-\l-‘o-‘o-co-¢o-»i-¢\-o
m\lo\u|¢§b)N'_O\o®\lo\Ul-§WN*_‘¢

§~"

Do you have enough information to place a value on the case? If not, how
are you going to get more information before the mediation conference?

Do attorney's fees or other expenses affect settlement? Have you provided
this information to the other side?

NEGOTIATIONS

l.

!\’

':'°

$J‘

9\

When did your last settlement discussions end? Are you sure?

Will discussions with the opposing party before the mediation conference
make it more likely that a settlement will be made? If so, the parties are
encouraged to contact each other and meet prior to the mediation
conference,

What should be your starting value of your case? Be prepared to explain
your assessment to the opposition.

Think about what a reasonable, realistic settlement would look like. Think
about value from the opposition's point of view. Be prepared to discuss
different viewpoints.

Is there confidential information which affects the case value? Wh;y
can't/won't/ shouldn't it be disclosed to the other party? How can the other
party be persuaded to settle if it doesn't have this inforrnation?

What happens if you don't settle the case at the mediation? What is your
best alternative to a negotiated settlement? Why? What might change the
outcome of the settlement conference? Pending motions, discover)‘,

expert's report, etc.

CLOSING

p_¢
o

$*’!`~’

If settlement is reached, there will be a recorded hearing of all parties in
the courtroom in which the terms of the settlement will be announced by
the mediator and each party will state their agreement to the terms of the
settlement.

Have you considered the form of the settlement agreement?

How soon can checks/closing documents be received?

 

\QO°\IQ\U\-PUN'-‘

NNNNNNNNNl-\l__o_o______
m\lo\Ul¢§WN'-‘O\CO°\]Q\'J\-PWN'-‘O

If settlement is not reached, and further discovery is needed, what is your
plan for continuing settlement discussions? Do you want court
involvement in these talks?

If settlement is not reached, be prepared to again discuss settlement with
the opposing party as the case proceeds and each side gains more
understanding about the case and the other side’s position.

 

 

 

\COO\IC\Ll\-ldb)[\)»-¢

NNNNNNNNN)-»-»o-‘o-¢»-¢»-¢_a_¢_i._¢
OQ\IG\M-hWN'_O\OO°\IO\UI-AL»JN'-‘Q

 

Inmate Earl Mediation Program
Frequent y Asked Questions

l. What is the purpose of the inmate early mediation program for Section 1983 cases?

The goal of this program is to refer Section 1983 inmate cases to mediation before the parties
begin discovery to determine whether the parties can work together to reach a reasonable
resolution to their case.

2. What is mediation?

Mediation is a form of alternative dispute resolution, which courts now use routinely as a tool to
settle all types of cases in federal court. Mediation begins with an explanation of the process and
the ground rules. All parties are given an opportunity to be heard about the issues in the c~ase.
The mediator’s role is to help the parties define the issues. Once the issues have been explored,
the mediator looks for areas of common interest and helps the parties build options to settle the
case,

3. Who are the mediators in this program and what does the mediator do?

The mediator is a neutral party who has no stake in the outcome of the case. The panel of
mediators for this program are local lawyers who have received mediation training and who
provide their services without any charge to the parties.

The mediator’s goal is to create an environment in which the parties can honestly discuss the
issues that need to be resolved. The mediator does not make decisions for the parties, and
instead, works with the parties to reach a settlement of the case.

4. Does the mediator report to the judge what happened in the mediation?

No. Neither the District Judge nor the Magistrate Judge assigned to your case reviews the
confidential mediation statements or discusses with the mediator what occurred in the mediation,
The only information the court receives is whether the case settled, and the mediator completes a
form for the Clerk of Court reporting on the outcome of the mediation to keep statistics or. the
program.

5. What types of relief are available? What types of relief are not available?

Settlement may or may not include payment of money damages. A settlement gives the parties
an opportunity to fashion different types of relief`, including non-assessment of the filing fee,
restoration of work credits, revision of disciplinary charges, or relief aimed at resolving the
specific dispute alleged in the complaint.

 

©OQ\IO\U\-§L»JN\-¢

NNNNNNNNNo-‘»-‘o-‘-¢o-¢__¢__»._
QQ\IC\Lh-§L»JN'-‘O\CO°\IO\U\AWN'-‘O

 

Early parole, a pardon, commutation of your sentence, sentence reduction, goods from outside
vendors, and specific requests for individual items from the canteen are not available forms of
relief in mediation.

Plaintiffs must understand that each case is unique and the type of relief available will be
considered on a case-by-case basis. A compromise agreement is one in which neither party is
completely satisfied with the result, but both have given something up and both have obtained
something in retum.

6. What happens if the parties reach a settlement in the case at the mediation?

If the parties settle the case, the terms of the settlement will be placed on the court record, and the
mediator presides over that process. The terms of the settlement are placed on the record, and the
parties must state that they understand and agree to each settlement term. The settlement is
binding at that time, even though the deputy attorney general will prepare a written settlement
agreement for the parties to sign. Once the parties review and sign the settlement agreem ent, a
stipulation is submitted to the court to end the case.

7. What happens if the parties don’t settle the case?

The mediator will conclude the mediation by stating on the court record that the parties were
unable to settle the case that day. If the case does not settle, there is no negative consequence to
the parties. Mediation is simply an opportunity for the parties to meet and discuss how they
might resolve the case. lf there is no settlement, the case will proceed.

8. Why do parties in litigation go to mediation, as opposed to a trial on the merits?
Mediation is informal and the parties have an opportunity to be heard and to hear the opposing
party’s point of view. Without mediation, parties usually don’t speak to one another except
through attorneys and legal lilings. Mediation also allows the parties who have ongoing
relationships to preserve them by having a discussion rather than an adversarial proceeding.
Mediation also offers the parties more flexibility to settle their dispute. The parties can e);plore a
variety of ways to resolve the case, and they have control over the outcome.

9. Are there other benefits to mediation, even if the case does not settle?

Early mediation allows the parties the opportunity to speak honestly with one another in an
inforrnal, confidential environment. Even if the case is not settled, the process can be very
helpful to the parties in understanding their claims and defenses in the case, what discovery and
motions might be necessary, and this may save the parties time and money. Sometimes parties

10

 

\oOQ\lO\U\-ldw[\)»-»

NNNNNNNNN_¢_o-\o__»-¢o_‘i_¢o-»o-»
OQ\IG\U\-§LHN'-‘O\QO°\IQ\Ut-PMN#-‘O

 

 

realize that certain claims or defenses can be dismissed, and they are more efficient in litigating
the case. In addition, early mediation opens the door for future settlement discussions as the case
proceeds. The better informed the parties are about their case, the better prepared they will be in
litigation and in exploring future options for settlement,

 

